           Case 1:17-vv-00145-UNJ Document 57 Filed 10/24/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0145V
                                    Filed: September 5, 2018
                                         UNPUBLISHED


    DEBRA VIZZI,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                       Respondent.


Amy A. Senerth, Muller Brazil, LLP, Dresher, PA, for petitioner.
Alexis B. Babcock, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On January 31, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”),
deep vein thrombosis, and exacerbation of her depressive disorder caused-in-fact by
the influenza vaccination she received on September 21, 2015. Petition at 1, ¶¶ 2, 20.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

      On June 12, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her GBS. On September 5, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $194,598.32,
representing $190,000.00 for pain and suffering and $4,598.32 for past out of pocket
medical expenses. Proffer at 1. In the Proffer, respondent represented that petitioner


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00145-UNJ Document 57 Filed 10/24/18 Page 2 of 4



agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $194,598.32, representing $190,000.00 for pain
and suffering and $4,598.32 for actual unreimbursable expenses in the form of a
check payable to petitioner, Debra Vizzi. This amount represents compensation for
all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
         Case 1:17-vv-00145-UNJ Document 57 Filed 10/24/18 Page 3 of 4



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS


 DEBRA VIZZI,                  )
                               )
           Petitioner,         )
 v.                            )                    No. 17-145V
                               )                    Chief Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN )                    ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       On June 8, 2017, respondent filed a Rule 4(c) report indicating that he would not contest

entitlement to compensation under the terms of the Vaccine Act. On June 12, 2017, Chief

Special Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to

vaccine compensation for her Guillain Barre Syndrome. Based upon the evidence of record,

respondent proffers that petitioner should be awarded $194,598.32. The award is comprised of

the following: $190,000.00 for pain and suffering, and $4,598.32 for past out of pocket medical

expenses. This amount represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.
            Case 1:17-vv-00145-UNJ Document 57 Filed 10/24/18 Page 4 of 4



    II.    Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $194,598.32, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Alexis B. Babcock
                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 616-7678

          Dated: September 5, 2018




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
